Citation Nr: 1607969	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-11 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a heart condition, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1978 to March 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2015.  

The reopened issue of service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED the agency of original jurisdiction.


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied service connection for a heart condition, to include as secondary to service-connected hypertension; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.
 
2.  Evidence associated with the claims file since the April 1997 denial relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a heart condition.


CONCLUSIONS OF LAW

1.  The April 1997 RO decision, which denied the Veteran's claim of service connection for a heart condition, to include as secondary to service-connected hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received to reopen the claim of service connection for a heart condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a heart condition, to include as secondary to service-connected hypertension was originally denied in a July 1991 rating decision on the basis that the evidence did not show that the Veteran had a heart murmur that was incurred in or aggravated by service, nor related to his service-connected hypertension.  The Veteran did not appeal the decision.

The Veteran subsequently requested to reopen this claim, and his request was denied by the RO in an April 1997 rating decision.  The RO denied the claim stating that the evidence of record did not show that the Veteran's claimed heart condition was related to the Veteran's service-connected hypertension, nor did the medical reports show a diagnosis of a chronic cardiovascular condition.  The Veteran was informed of the decision and of his appellate rights in a letter from the RO the following month.  The Veteran did not file a notice of disagreement for any of the claims, nor was any material evidence received during the remainder of the appeal period.  Although statements and treatment records were received within a year of notice of the decision, they did not pertain to this claim.  Therefore, the April 1997 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In March 2012, the Veteran submitted the instant request to reopen the claim of service connection.  The evidence associated with the claims file since the April 1997 rating action includes an October 2012 VA heart condition examination and a transcript from the November 2015 Board hearing.  This evidence is "new" because it was not previously submitted to agency decision makers.

The October 2012 VA heart condition examination report reflects that the Veteran was diagnosed with coronary artery disease (CAD).  It was noted that the Veteran underwent a nuclear stress test in April 2006 and the findings indicated mild coronary artery disease.  

At his November 2015 Board hearing, the Veteran reported that he currently was being treated for a heart condition.  He noted that he had suffered from a heart attack while in service.  He also noted that he had suffered from chest pains since 1990.  

The Board finds that the VA examination report and statements by the Veteran relate to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim of service connection for a heart condition, to include as secondary to service-connected hypertension.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Having found that new and material evidence has been added to the record, the Veteran's claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

As new and material evidence has been received, the claim of service connection for a heart condition, to include as secondary to service-connected hypertension is reopened and to this limited extent, the appeal is granted.


REMAND

The Board finds that additional development is needed in this case for the claim on appeal. 

Service treatment records do not reflect any complaints or treatment for a heart condition.  

Post-service treatment records show a VA examination dated in July 1989 that reflected that there were no murmurs found upon examination of the Veteran's heart.  A September 1992 chest x-ray indicated an impression of a normal to slight cardiomegaly; otherwise, normal chest.  A December 1995 VA consultation note shows that the Veteran complained of chest pain.  

A June 1996 medical consult, for Social Security benefits, shows that the Veteran's auscultation of the heart and lungs were negative.  A March 2004 cardiology note shows an EKG showed normal sinus rhythm.  It was noted that the Veteran had a history of and was currently smoking.  A July 2011 VA treatment record shows that the Veteran's heart sounds were normal with regular rhythm.  No murmurs were appreciated.  

The October 2012 VA examination report reflects that the Veteran was diagnosed with CAD and indicated that the Veteran reported that the diagnosis was presented in approximately 2006.  The examiner reported abnormal heart sounds, to include systolic murmur.  The examiner opined that the Veteran's claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  She noted that the Veteran was being treated for CAD.  She also noted that the Veteran had multiple risk factors for CAD.  His age, sex, family history, smoking history, hypertension, hyperlipidemia, obesity and sedentary lifestyle are all contributing factors.  The examiner stated that it would not be possible to determine which factor contributed the most to the development of his CAD.  The medical evidence does not show that that it would be just as medically sound to find in favor of causation as it would be to find against a cause and effect relationship.  

At his November 2015 Board hearing, the Veteran reported that he currently was being treated for a heart condition.  He noted that he had suffered from a heart attack while in service and that he had a heart attack 6 months after separation.  He reported that he had suffered from chest pains since 1990 and had a stroke in 1996.  

Here, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his claimed heart disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the October 2012 VA examiner opined that the Veteran's CAD was not caused by or a result of his service-connected hypertension, the examiner did not discuss whether the diagnosed CAD was aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected hypertension disability.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that the Board errs in relying on a medical opinion that only addresses whether a nonservice-connected claim is "related to" a service-connected disability and the opinion does not address whether the nonservice-connected disability is aggravated by a service-connected disability).  Accordingly, the Board finds that the October 2012 opinion is not wholly adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the prospective examiner should address the Veteran's recollection that he had a heart attack during service and/or within 6 months after service.

Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records since October 2012 and associate the records with the claims folder.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current heart condition.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is asked to specifically address the following:

a.  A diagnosis of any current heart condition(s) should be rendered.  Consideration should be given to the Veteran's recollection that he had a heart attack during service and/or within 6 months of service.

b.  After reviewing all lay and medical evidence of record, the examiner is requested to offer an opinion as to whether it at least as likely as not (50 percent or greater probability) that any currently identified heart condition had its onset during, or is otherwise related to, the Veteran's active service? 

c.  Is it is at least as likely as not (i.e., a probability of 50 percent or more) that any current heart condition is proximately due to or a result of the Veteran's service-connected hypertension?

d.  Is it at least as likely as not (50 percent or greater probability) that any currently identified heart condition was aggravated (increased in severity beyond the natural progress of the condition) by the Veteran service-connected hypertension?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's heart condition prior to aggravation by the service-connected hypertension.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal on the merits.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


